Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendments have been received.
Claims 1-26 are canceled by applicant.
New claims 27-46 are added.
Claims 27-46 are pending in this application.

Possible Status as Continuation-in-Part: 
This application repeats a substantial portion of prior Application No. 15/760,156, filed on 03/14/2018, and adds disclosure not presented in the prior application (Also see Objection below). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Objection:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
Specification lacks antecedent basis for the phrase “fenofibrate” as recited in claim 31. 

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 27-33, 36, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 27 is indefinite because the method step of adminstering lacks a subject. 
Suggestion to obviate the rejection: in claim 27, line 2, after agent, insert –to the subject in need--.

Claim 29, line 2, recites the phrase “genofibrate” which renders the claim indefinite because the compound being encompassed by the phrase is unclear. As such it is unclear what type of component applicant is trying to encompass by this recitation.
Suggestion to obviate the rejection: delete the phrase.

In claim 29 the recitation “the PPAR-a agonist comprises bezafibrate, genofibrate, ciprofibrate, gemfibrozil, clofibrate, an analog thereof, or a combination thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises” with –is selected from a group consisting of--.

In claim 29, line 2, the phrase “an analog thereof” renders the claim indefinite because it is unclear which class/type of analog is being encompassed by this recitation. In addition, the specification does not provide a general guideline as what the inventor or a joint inventor are trying to encompass by this limitation. 
It should be noted that according to Wermuth et al. (Also cited in the IDS filed on 5/16/2021) in general there are three categories of drug analogues: analogues possessing chemical and pharmacological similarities (direct analogues); analogues possessing structural similarities only (structural analogues); and chemically different compounds displaying similar pharmacological properties (functional analogues) (Also, see p. 348 right-hand column “what are analogues?” - continued on p. 349 left-hand column of Wermuth et al.).
Suggestion: define the type/class of analog, for example, an analogue possessing chemical and pharmacological similarities.

In claim 36 the recitation “the PPAR-a agonist comprises bezafibrate, genofibrate, ciprofibrate, gemfibrozil, clofibrate, an analog thereof, or a combination thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises” with –is selected from a group consisting of--.

Claim 36, line 2, recites the phrase “genofibrate” which renders the claim indefinite because the compound being encompassed by the phrase is unclear. As such it is unclear what type of component applicant is trying to encompass by this recitation.
Suggestion to obviate the rejection: delete the phrase.

In claim 36, line 2, the phrase “an analog thereof” renders the claim indefinite because it is unclear which class/type of analog is being encompassed by this recitation. In addition, the specification does not provide a general guideline as what the inventor or a joint inventor are trying to encompass by this limitation. 
It should be noted that according to Wermuth et al. (Also cited in the IDS filed on 5/16/2021) in general there are three categories of drug analogues: analogues possessing chemical and pharmacological similarities (direct analogues); analogues possessing structural similarities only (structural analogues); and chemically different compounds displaying similar pharmacological properties (functional analogues) (Also, see p. 348 right-hand column “what are analogues?” - continued on p. 349 left-hand column of Wermuth et al.).
Suggestion: define the type/class of analog, for example, an analogue possessing chemical and pharmacological similarities.

In claim 40 the recitation “comprises inducing autophagy or promoting autophagy” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises” with –is--.

Claim 43, line 2, recites the phrase “genofibrate” which renders the claim indefinite because the compound being encompassed by the phrase is unclear. As such it is unclear what type of component applicant is trying to encompass by this recitation.
Suggestion to obviate the rejection: delete the phrase.

In claim 43 the recitation “the PPAR-a agonist comprises bezafibrate, genofibrate, ciprofibrate, gemfibrozil, clofibrate, an analog thereof, or a combination thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises” with –is selected from a group consisting of--.

In claim 43, line 2, the phrase “an analog thereof” renders the claim indefinite because it is unclear which class/type of analog is being encompassed by this recitation. In addition, the specification does not provide a general guideline as what the inventor or a joint inventor are trying to encompass by this limitation. 
It should be noted that according to Wermuth et al. (Also cited in the IDS filed on 5/16/2021) in general there are three categories of drug analogues: analogues possessing chemical and pharmacological similarities (direct analogues); analogues possessing structural similarities only (structural analogues); and chemically different compounds displaying similar pharmacological properties (functional analogues) (Also, see p. 348 right-hand column “what are analogues?” - continued on p. 349 left-hand column of Wermuth et al.).
Suggestion: define the type/class of analog, for example, an analogue possessing chemical and pharmacological similarities.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Effective Filing Date:
The disclosure presented in a divisional application must not include any subject matter which would constitute new matter if submitted as an amendment to the parent applicant (Also see MPEP 201.06 Divisional Application).
Any claim of a new application not supported by the specification and the claims of the parent application have an effective filing date equal to the application (Also see MPEP 2152.01 Effective Filing Date of the Claimed Invention). 
In this case, because the subject matter of claim 31 is not supported by the specification and the claims of the parent application, as such the effective filing date of the claimed subject matter of claim 31 is being calculated from the filing date of this application, i.e., 03/02/2021.


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farah et al. (Journal of Hepatology, 2016, Vol. 64, p. 370-379, published online on October 20, 2015) in view of Grygiel-Gorniak, B. (Nutrition Journal, 2014, Vol. 13, No. 17, p. 1-10) and Jiao et al. (Cell Death and Disease, 2014, Vol. 5, e1397, p. 1-11).

Farah et al. teach a method of treating a steatosis-associated disorder in a subject in need thereof, the steatosis-associated disorder is Glycogen Storage Disease Type I (GSD I) the method comprising: administering an autophagy-inducing agent (treating GSDIa dogs by administering an autophagy inducing agent, rapamycin, improved liver damage, etc.) (See for example, p. 370 right-hand column “Results” and “Conclusions” and p. 377 left-hand column last paragraph and right hand column).

Farah et al. do not teach PPAR-alpha agonist is fenofibrate.

However, before the effective filing date of the invention Grygiel-Gorniak teaches fenofibrate (a fibrate) is a widely used PPAR-alpha agonist (See for example, p. 4 Fig. 5 left-hand list of “Synthetic ligands”, and p. 5 right-hand column both paragraphs below Figure 7. box).
Moreover, Jiao et al. teach PPAR-alpha agonists induce autophagy (See for example, p. 5 right-hand column paragraph below Figure 3 legend).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the method taught by Farah et al. by substituting PPAR-alpha agonist fenofibrate taught by the prior art to be an autophagy inducing agent for the autophagy inducing agent in the method taught by Farah et al. with a reasonable expectation of success and predictable result of administering the autophagy inducing agent fenofibrate and provide the claimed method of treating a steatosis-associated disorder in a subject in need having the steatosis-associated disorder Glycogen Storage Disease Type I. Because substitution of one known autophagy inducing agent for another would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention.


Conclusions:
Claims 34, 35, 37-40, 42 and 44-47 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651